         Case 2:18-cv-02684-JAM-DB Document 62 Filed 09/29/20 Page 1 of 3
                                                                          PRO HAC VICE APPLICATION,
                                                                        ECF REGISTRATION AND CONSENT
 UNITED STATES DISTRICT COURT                                               TO ELECTRONIC SERVICE,
EASTERN DISTRICT OF CALIFORNIA                                                 PROPOSED ORDER




  THE UNITED STATES OF AMERICA,
       Plaintiff,                                                   Case No. 2:18-cv-02684-JAM-DB
               v.
  THE STATE OF CALIFORNIA, et al.,
       Defendants.

  AMERICAN CABLE ASSOCIATION,
  CTIA – THE WIRELESS ASSOCIATION,
  NCTA – THE INTERNET & TELEVISION
  ASSOCIATION, and USTELECOM – THE
  BROADBAND ASSOCIATION, on behalf of their
  members,
         Plaintiffs,
                 v.
  XAVIER BECERRA, in his official capacity as
  Attorney General of California,
         Defendant.



        I, Andrew Jay Schwartzman, attorney for amicus curiae Benton Institute for Broadband & Society,

respectfully petition for admission to practice Pro Hac Vice under the provision of Local Rule 180(b)(2). I

understand and consent to ECF Registration and Electronic Service as detailed below and I have submitted

payment in the amount of $225.00 to the Clerk, U.S. District Court.

        In support of this petition, I state under penalty of perjury that:

        My business address is:

        Firm Name:                Andrew Jay Schwartzman
        Address:                  1341 G Street, NW
                                  Washington, DC 20005
        Voice Phone:              (202) 202 241-2408
        FAX Phone:                (202) 463-4803
        E-mail:                   andyschwartzman@gmail.com
        I reside in:              Washington, D.C.
          Case 2:18-cv-02684-JAM-DB Document 62 Filed 09/29/20 Page 2 of 3
          I was admitted to practice in the District of Columbia Court of Appeals on February 19, 1975. I am

presently in good standing and eligible to practice in said court. A certificate of good standing from the court in

my state of primary practice is attached to this application. I am not currently suspended or disbarred in any

other court.

          I have not concurrently or within the year preceding this application made a pro hac vice application to

this court.

          I hereby designate the following member of the Bar of this Court who is registered for

ECF with whom the Court and opposing counsel may readily communicate regarding the

conduct of the case and upon whom electronic notice shall also be served via the court’s ECF

system:

Name:              Corynne McSherry
Firm Name:         Electronic Frontier Foundation
Address:           815 Eddy Street
                   San Francisco, CA 94109
Phone:             415 436-9993
E-mail:            corynne@eff.org



Dated:        September 25, 2020                    Petitioner: _____________________________________
                                                                    Andrew Jay Schwartzman




                                                      ORDER

          IT IS SO ORDERED.


 DATED: September 28, 2020                                 /s/ John A. Mendez
                                                           HONORABLE JOHN A. MENDEZ
                                                           UNITED STATES DISTRICT COURT JUDGE
          Case 2:18-cv-02684-JAM-DB Document 62 Filed 09/29/20 Page 3 of 3
                        ECF REGISTRATION AND CONSENT TO ELECTRONIC SERVICE

          Beginning January 3, 2005, all cases filed and pending in the Eastern District of California are subject to electronic
filing, service (ECF) and electronic case storage procedures (CM). This form shall be used to register for accounts on the
Court’s Electronic Case File (ECF) system which permits electronic filing.

By submitting this Petition to Appear Pro Hac Vice and ECF Registration Form, I understand:

1.       Registration herein is for ECF use only in cases proceeding in the U.S. District Court for the Eastern District of
California.

2.       Each attorney who is wishes to appear in the Eastern District pro hac vice must complete and sign an Attorney
Registration Form. An attorney’s password issued by the court combined with the attorney’s identification (login), serves
as and constitutes the attorney signature. Therefore, an attorney/participant must protect and secure the password issued by
the court. If there is any reason to suspect the password has been compromised in any way, such as resignation or
reassignment of the person with authority to use the password, it is the duty and responsibility of the attorney/participant to
immediately notify the court. The court will immediately delete the password from the electronic filing system and issue a
new password.

3.       Unless an attorney expressly declines to consent (see below) registration as a Filing User constitutes: (1) consent
to receive service electronically and waiver of the right to receive service by first class mail pursuant to Federal Rule of
Civil Procedure 5(b)(2)(D); (2) consent to electronic service and waiver of the right to service by personal service or first
class mail pursuant to Federal Rule of Civil Procedure 5(b)(2)(D). Note: Service of Summons and Complaint pursuant
to Federal Rule of Civil Procedure 4 are not encompassed by electronic service. Waiver of service and notice by first
class mail applies to notice of the entry of an order or judgment. Service by electronic means is complete upon transmission
of the Notice of Electronic Filing.

4.        A user accesses court information via the court’s Internet site or through the Public Access to Court Electronic
Records (“PACER”) Service Center. PACER involves a separate, free registration. Although the court manages the
procedures for electronic filing, all electronic public access to case file documents occurs through PACER. A PACER login
is required, in addition to, the password issued by the court. To register for PACER, a user must complete the online form
or submit a registration form, available on the PACER website (http://pacer.psc.uscourts.gov).

5.       By this registration, I understand that the specific procedures which control electronic filing can be found in the
Local Rules and CM/ECF User’s Manual, all of which can be accessed on the Court’s website. Please periodically access
these Rules and Manual in order to understand electronic filing requirements, and any changes which may be later
implemented. Serious and/or sustained failure to abide by those procedures may result in a termination of electronic filing
privileges which are a prerequisite to practice in the Eastern District.

Notice Regarding Non-Consent to Electronic Service. An attorney may expressly forego consenting to service and
receipt of filed documents by electronic service pursuant to Federal Rule of Civil Procedure 5(b)(2)(D). This decision not
to consent must be by separate document in writing addressed to the Office of the Clerk. Parties not consenting to
electronic service must serve by the other methods specified in Rule 5.

The court strongly urges that all attorneys consent to serve and receive service of filed documents by means of electronic
service. There is no significant downside to such consent and universal participation in electronic service will benefit all
concerned. Failure to consent to electronic service does not relieve attorneys of the obligation to file documents
electronically when required to do so or otherwise abide by CM/ECF procedures.
